Case 1:20-cv-24128-KMW Document 50-1 Entered on FLSD Docket 04/28/2021 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 1:20-cv-24128-KMW

     MSP RECOVERY CLAIMS, SERIES
     LLC, et al.,

          Plaintiffs,

          v.

     INFINITY AUTO INSURANCE
     COMPANY, et al.,

               Defendants.
                                               /

                         ORDER OF DISMISSAL WITHOUT PREJUDICE

          This cause having come before the Court upon the Parties’ Joint Motion for Entry of

   Order of Dismissal Without Prejudice (the “Joint Motion”), and the Court having reviewed the

   Joint Motion and being otherwise fully advised in the premises, and good cause having been

   shown, it is hereby

   ORDERED that:

      1. The Joint Motion is GRANTED.

      2. This Action is hereby dismissed without prejudice, and with all parties to bear their own
         fees and costs.

      Done and Ordered in Chambers at Miami-Dade County, Florida, this ___ day of April, 2021.




                                                      HON. JUDGE KATHLEEN WILLIAMS
                                                       U.S. DISTRICT COURT JUDGE
